UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D. C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number - 21416 John Hancock Tax-Advantaged Dividend Income Fund (Exact name of registrant as specified in charter) 601 Congress Street, Boston, Massachusetts 02210 (Address of principal executive offices) (Zip code) Alfred P. Ouellette Senior Counsel and Assistant Secretary 601 Congress Street Boston, Massachusetts 02210 (Name and address of agent for service) Registrant's telephone number, including area code: -663-4324 Date of fiscal year end: December 31 Date of reporting period: December 31, 2008 ITEM 1. REPORT TO SHAREHOLDERS. Discussion of Fund performance By MFC Global Investment Management (U.S.), LLC Stocks posted severe losses during the 12 months ended December 31, 2008, amid a widening financial crisis and economic downturn. Preferred stocks also struggled against dramatically deteriorating demand and supply conditions. For the 12 months ended December 31, 2008, John Hancock Tax-Advantaged Dividend Income Fund returned 29.97% at net asset value (NAV) and 35.46% at market value. The difference in the Funds NAV performance and its market performance stems from the fact that the market share price is subject to the dynamics of secondary market trading, which could cause it to trade at a discount or premium to the Funds NAV share price at any time. By comparison, the average UBS closed-end tax-advantaged diversified equity fund returned 45.71% at NAV and 49.26% at market value. For the same 12-month period, the Merrill Lynch Preferred Stock DRD-Eligible Index returned 52.66%, the S&P 400 Mid-Cap Utilities Index returned 20.35% and the S&P 500 Banks Index returned 47.44% . In a period in which virtually every preferred stock suffered price declines, the holdings that detracted most were our foreign financial banks and insurance companies, including Royal Bank of Scotland, ABN Amro and ING Groep. On the other hand, our utility preferred stocks held up the best, declining less than the preferred market as a whole, thanks to reasonably strong investor demand for relatively high-yielding defensive stocks. In this area, some of our top performers included PPL Energy, Progress Energy, FPC Capital and Xcel Energy, Inc. Utility common stocks yielded a few relative bright spots, including electric utility Southern Co., which was helped by a favorable regulatory environment in its service territory and its ability to lock in lower coal costs. Stocks posted severe losses during the 12 months ended December 31, 2008 Regarding the Funds debt, the extremely difficult market conditions and sharp downturn caused the Fund to deleverage several times during the period to keep within the assets-to-debt ratio of its loan covenant. Even though the market continued to decline, we stopped deleveraging after the terms of the loan covenant were modified. This commentary reflects the views of the portfolio managers through the end of the Funds period discussed in this report. The managers statements reflect their own opinions. As such, they are in no way guarantees of future events and are not intended to be used as investment advice or a recommendation regarding any specific security. They are also subject to change at any time as market and other conditions warrant. Past performance is no guarantee of future results. Sector investing is subject to greater risks than the market as a whole. Because the Fund may focus on particular sectors of the economy, its performance may depend on the performance of those sectors. 6 Tax-Advantaged Dividend Income Fund | Annual report Portfolio summary Top 10 equity holdings 1 Integrys Energy Group, Inc. 3.4% DTE Energy Co. 3.0% NSTAR 3.4% Duquesne Light Co. 2.8% Merrill Lynch & Co., Inc. 3.2% OGE Energy Corp. 2.8% Bank of America Corp. 3.1% Vectren Corp. 2.7% Progress Energy, Inc. 3.0% CH Energy Group, Inc. 2.7% Sector distribution Multi-utilities 34% Integrated telecommunication services 3% Electric utilities 21% Oil & gas storage & transportation 2% Diversified financial services 13% Regional banks 2% Gas utilities 7% Wireless telecommunication services 2% Integrated oil & gas 3% Life & health insurance 2% Investment banking & brokerage 3% Oil & gas exploration & production 2% Diversified banks 3% Other 3% 1 As a percentage of the Funds total investments on December 31, 2008. 2 Sector investing is subject to greater risks than the market as a whole. Because the Fund may focus on particular sectors of the economy, its performance may depend on the performance of those sectors. Annual report | Tax-Advantaged Dividend Income Fund 7 F I N A N C I A L S T A T E M E N T S Funds investments Securities owned by the Fund on 12-31-08 Issuer Shares Value Common stocks 90.79% (Cost $555,613,555) Diversified Banks 0.52% Wachovia Corp. 450,000 2,493,000 Diversified Financial Services 0.26% Bank of America Corp. 90,000 1,267,200 Electric Utilities 14.48% American Electric Power Co., Inc. (Z) 523,500 17,422,080 Duke Energy Corp. (Z) 700,000 10,507,000 Great Plains Energy, Inc. 40,000 773,200 Pinnacle West Capital Corp. 215,000 6,907,950 Progress Energy, Inc. (Z) 550,000 21,917,500 Southern Co. (Z) 325,000 12,025,000 Gas Utilities 8.92% Atmos Energy Corp. (Z) 741,800 17,580,660 Northwest Natural Gas Co. (Z) 215,000 9,509,450 ONEOK, Inc. (Z) 540,000 15,724,800 Industrial Conglomerates 1.72% General Electric Co. (Z) 510,000 8,262,000 Integrated Oil & Gas 5.33% BP PLC, SADR (Z) 417,500 19,513,950 Total SA, ADR (Z) 110,000 6,083,000 Integrated Telecommunication Services 4.28% Alaska Communications Systems Group, Inc. 55,000 515,900 AT&T, Inc. (Z) 465,000 13,252,500 FairPoint Communications, Inc. 4,248 13,933 Verizon Communications, Inc. (Z) 200,300 6,790,170 Multi-Utilities 47.14% Ameren Corp. (Z) 561,100 18,662,186 Black Hills Corp. (Z) 460,100 12,404,296 CH Energy Group, Inc. (Z) 381,000 19,579,590 Consolidated Edison, Inc. (Z) 300,000 11,679,000 Dominion Resources, Inc. (Z) 375,000 13,440,000 DTE Energy Co. (Z) 600,000 21,402,000 Integrys Energy Group, Inc. (Z) 580,000 24,928,400 NiSource, Inc. (Z) 790,500 8,671,785 NSTAR (Z) 670,000 24,448,300 OGE Energy Corp. (Z) 775,000 19,979,500 PNM Resources, Inc. 58,000 584,640 See notes to financial statements 8 Tax-Advantaged Dividend Income Fund | Annual report F I N A N C I A L S T A T E M E N T S Issuer Shares Value Multi-Utilities (continued) Public Service Enterprise Group, Inc. (Z) 340,000 $9,917,800 TECO Energy, Inc. (Z) 360,000 4,446,000 Vectren Corp. (S) 790,000 19,757,900 Xcel Energy, Inc. (Z) 890,000 16,509,500 Oil & Gas Storage & Transportation 3.46% Spectra Energy Corp. (Z) 1,055,000 16,605,700 Publishing 0.00% Idearc, Inc. 26,830 2,281 Regional Banks 3.01% KeyCorp (Z) 619,000 5,273,880 Regions Financial Corp. (Z) 1,150,000 9,154,000 Wireless Telecommunication Services 1.67% Vodafone Group PLC, ADR (Z) 391,875 8,009,925 Credit Issuer, description rating (A) Shares Value Preferred stocks 60.55% (Cost $393,325,466) Cable & Satellite 0.60% Comcast Corp., 7.000% (Z) BBB+ 125,500 2,856,380 Consumer Finance 1.00% HSBC Finance Corp., 6.360%, Depositary Shares, Ser B (Z) A 150,000 2,625,000 HSBC Holdings PLC, 8.125% A 50,000 1,215,000 SLM Corp., 6.970%, Ser A (Z) BB 42,500 967,725 Diversified Banks 3.92% Royal Bank of Scotland Group PLC, 5.750%, Ser L (Z) BBB 858,500 6,842,245 Wachovia Corp., 8.000% A 547,900 12,003,921 Diversified Financial Services 19.05% ABN AMRO Capital Funding Trust VII, 6.080% (Z) BBB+ 983,000 9,780,850 Bank of America Corp., 8.200% A 185,000 3,746,250 Bank of America Corp., 6.625% (Z) A 355,000 5,644,500 Bank of America Corp., 6.204%, Depositary Shares, Ser D (Z) A 240,000 3,607,200 Bank of America Corp., 6.700%, Depositary Shares (Z) BBB+ 500,000 8,520,000 Citigroup Capital VIII, 6.950% (Z) BBB 522,300 8,946,999 Citigroup, Inc., 8.125%, Depositary Shares, Ser AA (Z) BBB 343,050 5,471,648 Citigroup, Inc., 8.500%, Depositary Shares, Ser F (Z) BBB 125,000 1,978,750 See notes to financial statements Annual report | Tax-Advantaged Dividend Income Fund 9 F I N A N C I A L S T A T E M E N T S Credit Issuer, description rating (A) Shares Value Diversified Financial Services (continued) Deutsche Bank Capital Funding Trust VIII, 6.375% (Z) A 282,000 $4,810,920 Deutsche Bank Contingent Capital Trust II, 6.550% (Z) A 310,000 4,619,000 Deutsche Bank Contingent Capital Trust III, 7.600% (Z) A 797,893 13,548,223 ING Groep NV, 7.050% (Z) A 140,000 1,778,000 ING Groep NV, 6.200% (Z) A 109,100 1,200,100 JPMorgan Chase & Co., 8.625% A 100,000 2,518,000 JPMorgan Chase & Co., 5.490%, Ser G (Z) A 256,100 10,756,200 JPMorgan Chase & Co., 5.720%, Ser F (Z) A 15,100 626,650 JPMorgan Chase & Co., 6.150%, Ser E (Z) A 98,000 3,920,000 Electric Utilities 17.73% Alabama Power Co., (Class A), 5.300% (Z) BBB+ 200,000 4,350,000 Carolina Power & Light Co., 5.440% (Z) BBB 111,493 10,706,818 Connecticut Light & Power Co., Ser 68G, 3.240% (Z) BB+ 20,686 1,023,038 Duquesne Light Co., 6.500% (S) BB 427,000 20,069,000 Entergy Arkansas, Inc., 6.450% (Z) BB+ 110,000 2,365,000 Entergy Arkansas, Inc., 4.560% (Z) BB+ 9,388 756,908 Entergy Arkansas, Inc., 6.080% (Z) Ba1 11,372 1,222,490 Entergy Arkansas, Inc., Ser 1965, 4.560% (Z) BB+ 9,818 791,576 Entergy Mississippi, Inc., 4.920% (Z) Ba2 8,190 719,441 Entergy Mississippi, Inc., 6.250% (Z) BB+ 197,500 4,715,312 FPC Capital I , 7.100%, Ser A (Z) BBB 67,500 1,584,900 FPL Group Capital Trust I, 5.875% (Z) BBB+ 275,000 6,380,000 Interstate Power & Light Co., 8.375%, Ser B (Z) Baa2 233,000 5,999,750 Interstate Power & Light Co., 7.100%, Ser C BBB 20,700 488,520 PPL Electric Utilities Corp., 6.250%, Depositary Shares (Z) BBB 300,000 6,056,250 PPL Energy Supply, LLC, 7.000% (Z) BBB 297,512 7,378,298 Southern California Edison Co., 6.000%, Ser C (Z) BBB 30,000 2,406,564 Southern California Edison Co., 6.125% (Z) BBB 50,000 4,118,750 Xcel Energy, Inc., Ser G, 4.560% (Z) BBB 53,900 4,005,309 Gas Utilities 2.45% Southern Union Co., 7.550%, Ser A (Z) BB 597,100 11,762,870 Investment Banking & Brokerage 4.79% Lehman Brothers Holdings, Inc., 5.940%, Depositary Shares, Ser C (G)(H)(Z) D 274,760 27 Lehman Brothers Holdings, Inc., 6.500%, Depositary Shares, Ser F (G)(H)(Z) C 219,300 329 Lehman Brothers Holdings, Inc., 5.670%, Depositary Shares, Ser D (G)(H)(Z) C 65,000 260 See notes to financial statements 10 Tax-Advantaged Dividend Income Fund | Annual report F I N A N C I A L S T A T E M E N T S Credit Issuer, description rating (A) Shares Value Investment Banking & Brokerage (continued) Merrill Lynch & Co., Inc., 6.375%, Depositary Shares, Ser 3 (Z) BBB+ 139,000 $2,075,270 Merrill Lynch & Co., Inc., 8.625%, Ser MER (Z) BBB+ 1,057,800 20,923,284 Life & Health Insurance 2.77% MetLife, Inc., 6.500%, Ser B (Z) BBB 780,000 13,314,600 Multi-Utilities 3.74% BGE Capital Trust II, 6.200% (Z) BB+ 147,100 2,324,180 Constellation Energy Group, Inc., 8.625%, Ser A (Z) BB+ 300,000 5,820,000 Pacific Enterprises, 4.500% BBB+ 45,000 3,240,000 Public Service Electric & Gas Co., Ser D, 5.050% (Z) BB+ 23,442 2,074,617 Public Service Electric & Gas Co., Ser E, 5.280% (Z) BB+ 22,930 2,096,949 South Carolina Electric & Gas Co., 6.520% (Z) Baa2 31,400 2,400,137 Oil & Gas Exploration & Production 2.45% Nexen, Inc., 7.350% (Z) BB+ 675,484 11,787,196 Specialized Finance 0.83% CIT Group, Inc., 6.350%, Ser A (Z) BB+ 310,000 3,999,000 U.S. Government Agency 0.01% Federal National Mortgage Assn. (8.250% to 12-31-10 then variable), 8.250% C 60,000 49,800 Wireless Telecommunication Services 1.21% United States Cellular Corp., 7.500% (Z) BBB 398,294 5,815,092 Total Investments (Cost $948,939,021)  151.34% Other assets and liabilities, net (51.34%) Total net assets 100.00% The percentage shown for each investment category is the total value of that category as a percentage of the assets applicable to common shareholders. ADR American Depositary Receipt SADR Sponsored ADR (A) Credit ratings are unaudited and are rated by Moodys Investors Service where Standard & Poors ratings are not available unless indicated otherwise. (G) Security rated internally by John Hancock Advisers, LLC. (H) Non-income-producing issuer filed for protection under the Federal Bankruptcy Code or is in default of interest payment. (S) These securities are exempt from registration under Rule 144A of the Securities Act of 1933. Such securities may be resold, normally to qualified institutional buyers, in transactions exempt from registration. Rule 144A securities amounted to $39,826,900 or 8.29% of the net assets of the Fund as of December 31, 2008. (Z) All or a portion of this security is segregated as collateral for the Committed Facility Agreement (see Note 10). Total collateral value at December 31, 2008 was $657,904,039. See notes to financial statements Annual report | Tax-Advantaged Dividend Income Fund 11 F I N A N C I A L S T A T E M E N T S Notes to Schedule of Investments (continued)  At December 31, 2008, the aggregate cost of investment securities for federal income tax purposes was $959,574,006. Net unrealized depreciation aggregated $232,752,934, of which $23,135,523 related to appreciated investment securities and $255,888,457 related to depreciated investment securities. The Fund had the following interest rate swap contract open on December 31, 2008: RATE TYPE NOTIONAL FIXED PAYMENTS VARIABLE PAYMENTS TERMINATION UNREALIZED AMOUNT MADE BY FUND RECEIVED BY FUND DATE COUNTERPARTY DEPRECIATION $95,000,000 3.60% 3-month LIBOR (a) Jan 2011 Bank of America N.A. ($4,625,730) (a) At December 31, 2008, the 3-month LIBOR rate was 1.425%. See notes to financial statements 12 Tax-Advantaged Dividend Income Fund | Annual report F I N A N C I A L S T A T E M E N T S Financial statements Statement of assets and liabilities 12-31-08 This Statement of Assets and Liabilities is the Funds balance sheet. It shows the value of what the Fund owns, is due and owes. Youll also find the net asset value for each common share. Assets Investments at value (Cost $948,939,021) $726,821,072 Cash 11,096,354 Receivable for investments sold 11,723,642 Dividends receivable 2,810,196 Prepaid CFA administration fees (Note 10) 107,250 Receivable from affiliates 18,826 Total assets Liabilities Payable for investments purchased 254,975 Committed facility agreement payable (Note 10) 267,200,000 Unrealized depreciation of swap contracts (Note 3) 4,625,730 Interest payable (Note 10) 15,216 Payable to affiliates Management fees 11,075 Other 47,765 Other payables and accrued expenses 152,919 Total liabilities Net assets Capital paid-in 727,611,314 Accumulated net realized loss on investments (20,576,857) Net unrealized depreciation of investments and swap contracts (226,743,679) Accumulated distributions in excess of net investment income (21,118) Net assets applicable to common shares Net asset value per share Based on 38,487,917 shares of beneficial interest outstanding  unlimited number of shares authorized with no par value $12.48 See notes to financial statements Annual report | Tax-Advantaged Dividend Income Fund 13 F I N A N C I A L S T A T E M E N T S Statement of operations For the year ended 12-31-08 This Statement of Operations summarizes the Funds investment income earned and expenses incurred in operating the Fund. It also shows net gains (losses) and distributions paid to APS shareholders for the period stated. Investment income Dividends (net of foreign withholding taxes of $57,574) $57,959,648 Interest 258,489 Total investment income Expenses Investment management fees (Note 6) 7,311,237 Accounting and legal services fees (Note 6) 120,487 Transfer agent fees 32,739 Interest expense (Note 10) 5,647,783 Printing fees 640,874 Professional fees 396,012 APS auction fees (Note 9) 381,349 Custodian fees 141,594 Trustees fees 53,095 Registration and filing fees 40,396 Miscellaneous 60,567 Total expenses Less expense reductions (Note 6) (1,949,663) Net expenses Net investment income Realized and unrealized gain (loss) Net realized gain (loss) on Investments (9,647,733) Financial futures contracts (1,234,587) Swap contracts 709,412 Change in net unrealized appreciation (depreciation) of Investments (268,785,971) Financial futures contracts 354,977 Swap contracts (4,625,730) Net realized and unrealized loss Distributions to APS Decrease in net assets from operations See notes to financial statements 14 Tax-Advantaged Dividend Income Fund | Annual report F I N A N C I A L S T A T E M E N T S Statements of changes in net assets These Statements of Changes in Net Assets show how the value of the Funds net assets has changed during the last two periods. The difference reflects earnings less expenses, any investment gains and losses, distributions, if any, paid to shareholders and the net of Fund share transactions. Year Year ended ended 12-31-07 12-31-08 INCREASE (DECREASE) IN NET ASSETS From operations Net investment income $52,969,543 $45,341,667 Net realized gain (loss) 44,594,199 (10,172,908) Change in net unrealized appreciation (depreciation) (128,054,026) (273,056,724) Distributions to APS (Note 9) (17,447,730) (6,127,843) Decrease in net assets resulting from operations Distributions to common shareholders From net investment income (50,017,509) (39,254,688) From net realized gain (24,803,416) (6,140,997) From tax return of capital  (17,698,324) From Fund share transactions (Note 7)  Total decrease Net assets Beginning of year 963,695,407 840,936,468 End of year 1 1 Includes distributions in excess of net investment income of $13,267 and $21,118 respectively. See notes to financial statements Annual report | Tax-Advantaged Dividend Income Fund 15 F I N A N C I A L S T A T E M E N T S Statement of cash flows 12-31-08 This statement of cash flows shows cash flow from operating and financing activities for the period stated. For the year ended 12-31-08 Cash flows from operating activities Net decrease in net assets from operations ($244,015,808) Distributions to preferred shareholders 6,127,843 Net decrease in net assets from operations excluding distributions to preferred shareholders Adjustments to reconcile net decrease in net assets from operations to net cash provided by operating activities: Investments purchased (3,505,259,826) Investments sold 3,714,421,147 Net amortization of premium (discount) 235,669 Decrease in dividends and interest receivable 827,215 Decrease in receivable from affiliates 18,893 Increase in payable for investments purchased 254,975 Increase in receivable for investments sold (11,723,642) Decrease in cash collateral for futures contracts 450,000 Increase in prepaid CFA administration fees (107,250) Increase in unrealized depreciation of swap contracts 4,625,730 Decrease in payable for futures variation margin (181,643) Decrease in payable to affiliates (62,053) Increase in interest payable 15,216 Decrease in accrued expenses (187,658) Net change in unrealized (appreciation) depreciation on investments 268,785,971 Net realized gain on investments 9,647,733 Net cash provided by operating activities Cash flows from financing activities Repayment of APS ($380,000,000) Cash distributions paid to preferred shareholders (6,254,219) Borrowings from committed facility agreement payable 351,000,000 Repayments of committed facility agreement payable (83,800,000) Repurchase of common shares (53,556,991) Distributions to common shareholders (63,094,009) Net cash used in financing activities Net increase in cash Cash at beginning of period Cash at end of period Supplemental disclosure of cash flow information Cash paid for interest See notes to financial statements 16 Tax-Advantaged Dividend Income Fund | Annual report F I N A N C I A L S T A T E M E N T S Financial highlights The Financial Highlights show how the Funds net asset value for a share has changed since the end of the previous period. COMMON SHARES Period ended 12-31-04 12-31-05 1 12-31-06 12-31-07 12-31-08 Per share operating performance Net asset value, beginning of year 3 Net investment income 4 1.14 1.22 1.43 5 1.26 1.13 Net realized and unrealized gain (loss) on investments 1.54 (0.23) 3.62 (1.98) (7.07) Distribution to APS (0.29) (0.29) (0.39) (0.41) (0.15) Total from investment operations Less distributions to common shareholders From net investment income (0.87) (1.16) (1.16) (1.19) (0.99) From net realized gain  (0.09) (0.53) (0.59) (0.15) From tax return of capital     (0.44) Total distributions Anti-dilutive impact of repurchase plan     0.16 6 Capital charges Offering costs related to common shares (0.02)     Offering costs and underwriting discounts related to APS (0.12)     Net asset value, end of year Per share market value, end of year Total return at net asset value (%) 7 10 10 Total return at market value (%) Ratios and supplemental data Net assets applicable to common shares, end of year (in millions) $862 $838 $964 $841 $480 Ratios (as a percentage of average net assets): Expenses before reductions (excluding interest expense) 1.23 1.32 13 1.28 13 1.27 13 1.42 Interest expense (Note 10)     0.87 Expenses before reductions (including interest expense) 1.23 1.32 13 1.28 13 1.27 13 2.29 Expenses net of all fee waivers (excluding interest expense) 0.95 12 1.03 1.00 0.99 1.12 Expenses net of all fee waivers (including interest expense) 0.95 1.03 14 1.00 14 0.99 14 1.99 Net investment income 6.11 5.97 15 6.76 15 5.65 15 7.02 Portfolio turnover (%) 42 24 41 26 29 See notes to financial statements Annual report | Tax-Advantaged Dividend Income Fund 17 F I N A N C I A L S T A T E M E N T S Financial highlights (continued) Period ended 12-31-04 1,2 12-31-05 1 12-31-06 12-31-07 12-31-08 Senior securities Total value of APS outstanding (in millions) $380 $380 $380 $380  Involuntary liquidation preference per unit (in thousands) $25 $25 $25 $25  Average market value per unit (in thousands) $25 $25 $25 $25  Asset coverage per unit 16 $79,542 $79,901 $88,352 $81,737  Total debt outstanding end of period (in millions) (Note 8)     $267 Asset coverage per $1,000 of APS 17 $3,268 $3,207 $3,536 $3,212  Asset coverage per $1,000 of debt 18     $2,797 1 Audited by previous Independent Registered Public Accounting Firm. 2 Commencement of operations period from 2-27-04 to 12-31-04. 3 Reflects the deduction of a $0.90 per share sales load. 4 Based on the average of the shares outstanding. 5 Net investment income per share and the ratio of net investment income to average net assets reflects a special dividend received by the Fund which amounted to $0.13 per share and 0.63% of average net assets. 6 The repurchase plan was completed at an average repurchase price of $14.92 for 3,589,570 shares, which equals $53,556,991 in redemptions. The repurchase plan had a $0.16 NAV impact. 7 Total return based on net asset value reflects changes in the Funds net asset value during each period. Total return based on market value reflects changes in market value. Each figure assumes that dividend and capital gain distributions, if any, were reinvested. These figures will differ depending upon the level of any discount from or premium to net asset value at which the Funds shares traded during the period. 8 Total returns would have been lower had certain expenses not been reduced during the periods shown. 9 Not annualized. 10 Unaudited. 11 Assumes dividend reinvestment and a purchase at $20.01 per share on the inception date and a sale at the current market price on the last day of the period. 12 Annualized. 13 Ratios calculated on the basis of gross expenses relative to the average net assets of common shares that does not take into consideration expense reductions during the periods shown. Without the exclusion of preferred shares, the annualized ratios of expenses would have been 0.89%, 0.91%, 0.90% and 0.90% for the years ended 12-31-04, 12-31-05, 12-31-06 and 12-31-07, respectively. 14 Ratios calculated on the basis of net expenses relative to the average net assets of common shares. Without the exclusion of preferred shares, the annualized ratios of expenses would have been 0.69%, 0.71%, 0.70% and 0.70% for the years ended 12-31-04, 12-31-05, 12-31-06 and 12-31-07, respectively. 15 Ratios calculated on the basis of net investment income relative to the average net assets of common shares. Without the exclusion of preferred shares, the annualized ratio of net investment income would have been 4.42%, 4.14%, 4.74% and 4.03% for the years ended 12-31-04, 12-31-05, 12-31-06 and 12-31-07, respectively. 16 Calculated by subtracting the Funds total liabilities from the Funds total assets and dividing that amount by the number of APS outstanding, as of the applicable 1940 Act Evaluation Date, which may differ from the financial reporting date. 17 Asset coverage equals the total net assets plus APS divided by the APS of the Fund outstanding at period end (Note 10). 18 Asset coverage equals the total net assets plus borrowings divided by the borrowing of the Fund outstanding at period end (Note 10). See notes to financial statements 18 Tax-Advantaged Dividend Income Fund | Annual report Notes to financial statements Note 1 Organization John Hancock Tax-Advantaged Dividend Income Fund (the Fund) is a closed-end diversified management investment company registered under the Investment Company Act of 1940, as amended. The Fund began operations February 27, 2004. Note 2 Significant accounting policies The financial statements have been prepared in conformity with accounting principles generally accepted in the United States of America, which require management to make certain estimates and assumptions at the date of the financial statements. Actual results could differ from those estimates. The following summarizes the significant accounting policies of the Fund: Security valuation Investments are stated at value as of the close of the regular trading on New York Stock Exchange (NYSE), normally at 4:00 p
